Citation Nr: 0942070	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-35 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

During the entire time on appeal, the Veteran's bilateral 
hearing loss has been manifested by no more than Level I for 
right ear and no more than Level II for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 
6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Moreover, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following matter is, therefore, 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  

The horizontal lines in Table VI (38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  

For example, if the better ear has a numeric designation 
Level of "V" and the poorer ear has a numeric designation 
Level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. §§ 4.85(b), 4.87 (2009).  

Additionally, the diagnostic provision for hearing loss also 
contains provisions applicable for exceptional patterns of 
hearing impairment.  Under 38 C.F.R. § 4.86(a), when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

An October 2006 private audiological evaluation from Garden 
State Hearing and Balance Center showed findings of normal 
otoscopic examination, mild-moderate sensorineural hearing 
loss in both ears, normal word recognition bilaterally, and 
normal tympanograms bilaterally.  

In an undated email from the president of the Veteran's local 
employee union, it was noted that he was removed from his 
position as an ALAD mechanic and placed in a position with no 
possibility of advancement or promotion.  This move was 
recommended by management at the request of the safety 
department for his employer and resulted in a loss of salary 
as well as opportunities to advance in his field of 
expertise. 

In the present case, the Veteran underwent VA audiology 
examinations in May 2007 and June 2009, as well as multiple 
private audiology evaluations dated from 2004 to 2008.  An 
August 2007 audiogram conducted for his employer showed a 
notation that he was no longer fit to work in noise unless 
cleared by an occupational medicine provider or audiologist.   

However, the Board notes that the Veteran's hearing loss was 
shown to be the most severe in the June 2009 VA audiology 
examination report.  This examination revealed the following 
puretone thresholds for the right and left ear, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20
10
30
30
LEFT
25
30
40
55

On the basis of the findings shown above, the Veteran's 
puretone average for the right ear was 22.5 decibels.  Speech 
recognition was recorded as 92 percent for the right ear.  
For his left ear, his puretone average was 37.5, with speech 
recognition of 88 percent.  

Even considering the June 2009 audiometric results, however, 
a compensable evaluation is not warranted.  In applying the 
findings of the June 2009 VA audiology examination to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  

Considering that the Veteran's right ear manifests an average 
puretone threshold of 22.5 decibels, with 92 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his right ear hearing loss to be Level I impairment.  
Additionally, his left ear manifests an average puretone 
threshold of 37.5 decibels, with 88 percent speech 
discrimination.  Likewise, his left ear hearing loss is shown 
to be Level II impairment under 38 C.F.R. § 4.85, Table VI.  
Applying these results to Table VII, a noncompensable 
evaluation (0 percent) is warranted.  

Moreover, neither the right nor left ear shows an exceptional 
pattern of hearing impairment under Table VIA.  Therefore, 
the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not for 
application.

With respect to the Veteran's claim, the Board has also 
considered his written statements and January 2009 hearing 
testimony, which included contentions that his disability has 
increased in severity.  He has further asserted that he was 
moved to another position with no promotion potential by his 
employer for safety reasons due to his bilateral hearing loss 
disability.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his bilateral hearing loss-according to the 
appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's bilateral hearing loss-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the VA audio examination reports and private 
hearing evaluations) directly address the criteria under 
which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

In sum, after a careful review of the evidence of record, the 
Board finds that the appeal for entitlement to an initial 
compensable evaluation for bilateral hearing loss must be 
denied for the entire time on appeal.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  

In reaching this conclusion, the Board has considered the 
provisions set forth in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  In Martinak, the Court held that, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, the June 2009 VA examiner specifically 
addressed the functional effects caused by the Veteran's 
bilateral hearing loss disability.  The examiner detailed 
that he experienced difficulty understanding conversational 
speech on the phone, television, or from voices of people 
around him.  It was noted that his hearing difficulty had an 
impact on occupational activities, causing him to be assigned 
different duties.  

The examiner indicated that if the Veteran wore his hearing 
aids, communication would be greatly improved but that 
crowded areas should be avoided.  It was opined that he was 
able to work at any occupation as long as it was in a noise 
free environment and he was wearing his issued hearing aid, 
based on his good speech recognition scores and low frequency 
hearing acuity.  Even using the telephone was indicated not 
to be a problem for him.  

Therefore, the examinations, specifically the June 2009 VA 
audiology examination report, conducted during the current 
appeal are adequate under Martinak.  Consequently, the 
functional effects of the Veteran's bilateral hearing loss 
disability are addressed in the evidence of record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).  

To that end, under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009), the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the evidence does not show 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected residuals of 
bilateral hearing loss that would take the Veteran's case 
outside the norm so as to warrant the assignment of an 
extraschedular rating during the time periods in question.  

While the Board recognizes that the Veteran, his union 
president, and the June 2009 VA examiner all reported that 
his service-connected bilateral hearing loss or difficulty 
hearing resulted in the assignment of different duties at 
work, there is simply no competent evidence showing that his 
service-connected bilateral hearing loss has alone resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the currently assigned disability rating).  

The Board also places significant probative weight on the 
June 2009 VA examiner's opinion that the Veteran was able to 
work at any occupation as long as it was in a noise free 
environment and he was wearing his issued hearing aid, based 
on his good speech recognition scores and low frequency 
hearing acuity.  Evidence of record also does not show that 
he has been unable to maintain gainful employment due to his 
bilateral hearing loss disability, as he has remained a 
civilian employee of the U.S. Navy for over 26 years.  
Accordingly, the Board finds that the weight of the evidence 
does not demonstrate marked interference with employment.

Finally, the Board has considered whether the Veteran's 
bilateral hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  

Here, the rating criteria reasonably describe his disability 
level and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321, is not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial noncompensable evaluation assigned for bilateral 
hearing loss following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board further notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, adding Subsection (b)(3), which noted 
that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement".  38 C.F.R. § 3.159 
(b)(3) (2009).  Therefore, no further notice is needed under 
VCAA.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating, as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  In addition, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal by correspondence dated in 
October 2006.  Any questions as to the appropriate effective 
date to be assigned are moot, as the claim has been denied.  

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records with the claims file.  He 
was also afforded VA examinations in May 2007 and June 2009.  
And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in January 2009.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


